Citation Nr: 1430163	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability associated with C4-C7 posterior cervical decompression and fusion performed at a VA medical facility in June 2006.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical spine disability, to include for C4-C7 posterior cervical decompression and fusion.

3.  Entitlement to service connection for cervical spine disability, to include for C4-C7 posterior cervical decompression and fusion.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability.

6.  Entitlement to service connection for depression as secondary to cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.  This matter came to the Board of Veterans Appeals' (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran was scheduled for a personal hearing before a traveling member of the Board sitting at the RO on March 6, 2014, but he did not report for the hearing without explanation.  Consequently, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability associated with C4-C7 posterior cervical decompression and fusion, the reopened issues of entitlement to service connection for cervical spine disability, to include for C4-C7 posterior cervical decompression and fusion, and entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability, as well as the issue of entitlement to service connection for depression as secondary to cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for cervical spine disability was denied by the Board in October 1972.  

2.  Evidence received since the October 1972 Board decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.

3.  The claim for entitlement to service connection for peripheral neuropathy of the upper extremities was denied by rating decision in March 2005; the Veteran did not appeal, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the March 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  The October 1972 Board decision denying entitlement to service connection for cervical spine disability is final.  38 U.S.C. § 4004(b) (1970), 38 C.F.R. §§ 19.104 (1972); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. §§ 20.1100 (2013).  

2.  Evidence submitted since October 1972 to reopen the claim of entitlement to service connection for cervical spine disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).
3.  The March 2005 rating decision denying entitlement to service connection for peripheral neuropathy of the upper extremities is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

4.  Evidence submitted since March 2005 to reopen the claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013). 

In this case the Board is granting the Veteran's request to reopen the previously denied claims for entitlement to service connection for cervical spine disability and for peripheral neuropathy of the upper extremities, to include as secondary to a cervical spine disability.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with respect to the new and material issues on appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New And Material Evidence Claims

The Veteran seeks to reopen claims of service connection for a cervical spine disability and for peripheral neuropathy of the upper extremities, to include as secondary to a cervical spine disability, which he contends were incurred or aggravated as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a cervical spine disability was denied by the Board in October 1972 because the Veteran's preexisting cervical spine disability was not aggravated by service.  Entitlement to service connection for peripheral neuropathy of the upper extremities was denied by rating decision in March 2005 because there was no evidence of the disability in service or within a year of service discharge.  The Veteran was notified of this decision in April 2005, and he did not complete a timely appeal, as he subsequently withdrew his substantive appeal on the issue prior to a Board decision, nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the October 1972 Board decision consisted of the Veteran's service treatment records and a May 1972 VA examination.  

According to a February 1969 preinduction examination report, the Veteran gave a history of a 20 foot fall in April 1968 in which he landed on his back, with subsequent upper back pain without radiation.  He was given Physical Profiles in December 1969 and August 1970 that restricted his activity due to neck pain and spasms.  It was noted in August 1970 that the Veteran had chronic neck muscle spasm secondary to an old neck injury.  No musculoskeletal disorder was found on separation medical evaluation in May 1971.

The Veteran was provided a VA examination in May 1972.  X-rays of the cervical spine were considered normal.  The diagnosis was history of sprain of the cervical spine.  

Evidence received since October 1972 consists of VA and private treatment reports dated from November 2004 to August 2011 and written statements by and on behalf of the Veteran.

Medical evidence added to the record after October 1972 includes treatment for cervical spine disability, resulting in June 2006 C4-C7 posterior cervical decompression and fusion.

The Board has reviewed the evidence received into the record since the October 1972 Board decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a cervical spine disability.  

The treatment records on file since October 1972 showing cervical spine disability is new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current cervical spine disability that could be related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a cervical spine disability, as this evidence bears upon one element of a claim for service connection.

The evidence on file at the time of the March 2005 rating decision consisted of the Veteran's service treatment records, a May 1972 VA evaluation report, and VA treatment records dated through January 2005.  

The evidence prior to March 2005 includes a November 2004 treatment report with a diagnosis of peripheral neuropathy that the Veteran associated with a cervical spine injury that he said he incurred during training in service.

Evidence received since March 2005 consists of VA and private treatment reports dated through August 2011 and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after March 2005 includes a diagnosis in August 2010 of C8 cervical radiculopathy, status-post C4-C7 laminectomy/fusion.  

The Board has reviewed the evidence received into the record since the March 2005 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for peripheral neuropathy of the upper extremities, to include as secondary to a cervical spine disability.  

The treatment records on file since March 2005 include continued evidence of peripheral neuropathy of the upper extremities, as evidenced by the August 2010 finding noted above.  This evidence is new because it has not previously been received by VA, and it is material because it relates to the element of whether the Veteran has a current cervical spine disability that could be related to service.  As such, this treatment report raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the upper extremities, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a cervical spine disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability, is reopened, and to that extent only, the appeal is granted.

REMAND

The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for a cervical spine disability and for peripheral neuropathy of the upper extremities, to include as secondary to cervical spine disability.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  

In the present case, the RO has not reopened the claims and/or considered such on the merits de novo.  Accordingly, these issues must be remanded to the RO for consideration of such in the first instance on the merits.  Additionally, there is no nexus opinion on file on whether the Veteran's cervical spine disability and peripheral neuropathy of the upper extremities are causally related to service.

With respect to the issue of entitlement to service connection for depression as secondary to cervical spine disability, there is no nexus opinion on file on whether the Veteran, who is already service connected for posttraumatic stress disorder, has depression that is causally related to service or to a service-connected disability.  Consequently, additional development is also warranted on the issue of entitlement to service connection for depression.

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between service and cervical spine disability, peripheral neuropathy of the upper extremities, and/or depression, he should be scheduled for appropriate examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board finds that a new opinion is required regarding the Veteran's claim under 38 U.S.C.A. § 1151 because the rationale was inconsistent and not fully explained in the previous opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his cervical spine disability.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to identify any cervical spine disability and provide an opinion as to whether the Veteran's cervical spine disability that was noted at service entrance worsened in service.  If it worsened, the examiner is asked to provide an opinion as to whether it was clearly and unmistakably (i.e. the evidence is obvious or manifest) not aggravated by service.  In other words, is it clear and unmistakable that any worsening was acute and transitory or was due to the natural progression of the disease.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his peripheral neuropathy of the upper extremities.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is requested to identify any peripheral neuropathy of the upper extremities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper extremities was present in service, was caused by service, or is otherwise related to service.
If the opinion above is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper extremity was caused or aggravated by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will also schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has depression related to service or to service-connected disability.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current depression began in service, was caused by service or is otherwise related to the Veteran's active military service.

If the above opinion is negative, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression was caused or aggravated by a service connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.  

4.  The AMC/RO should obtain an opinion from a surgeon with respect to the Veteran's claim under 38 U.S.C.A. § 1151.  The entire claims file must be made available to the physician in conjunction with the opinion request.  The physician is asked to address:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has additional disability as a result of a C4-C7 posterior cervical decompression and fusion performed at a VA medical facility in June 2006.  If there is additional disability, the examiner is asked to specifically identify the nature of the additional disability.

b.  If, and only if, there is additional disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to negligence or fault by VA.

c.  If, and only if, there is additional disability, but it was not due to fault or negligence of VA, is it at least as likely as not (50 percent probability or more) that the additional disability  due to an event that was not reasonably foreseeable?  When answering the question, the physician should not focus on whether the event was actually foreseen, but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.

A complete rationale must be provided for any opinion offered.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  After the above, the AMC/RO should then adjudicate the Veteran's claims.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


